EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maria Smith, Attorney on 04/14/2021.

IN THE CLAIMS:
Claim 14 delete the recitation “or claim 36”.
After claim 41  add new claim 42 which recites  --The method of claim 36 wherein the treatment is or comprises part of a combination therapy administered to the subject. --.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:  Ezrin et al (US 2014/0186332) is considered to be the closest prior art of record. Ezrin et al discloses a method of determining whether a pregnant woman is at an increased risk for premature delivery (e.g. abstract, para’s 0010-0012).  Ezrin et al discloses that the method comprises determining the level of C3 and comparing to a threshold level (reference level) (e.g. abstract, para’s 0010-0012).  Ezrin et al discloses administering a therapeutic agent to the subject in an amount effective to decrease the risk of preterm birth (e.g. para 0012). Ezrin et al discloses that the therapeutic can be used for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641